Citation Nr: 0739075	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-41 322	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking to establish that the character of the 
appellant's discharge is not a bar to VA benefits.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant's deceased husband apparently had recognized 
active duty service from December 1941 to April 1942 and from 
August 1945 to June 1946.  He passed away in February 1992.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 denial letter of the Manila 
RO.  In a letter received in May 2006, the appellant 
requested an informal personal hearing; in a letter received 
in September 2006, she withdrew the request, indicating she 
did not wish to appear at a hearing.

The claim seeking to establish that the character of the 
appellant's husband's discharge is not a bar to VA benefits 
based on de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on her part is required.


FINDINGS OF FACT

1. An unappealed decisional letter in October 1997 denied the 
appellant legal entitlement to VA death benefits based on a 
finding that her deceased husband's discharge was under 
dishonorable conditions.

2. Evidence received since the October 1997 decisional letter 
includes evidence not of record at the time of that decision 
that provides new information regarding the character of the 
appellant's husband's discharge and raises a reasonable 
possibility of substantiating the appellant's claim.  




CONCLUSION OF LAW

New and material evidence has been received, and the claim 
seeking to establish that the character of the appellant's 
husband's discharge is not a bar to VA benefits may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.

B. Factual Background, Legal Criteria, and Analysis

In February 1997, following the death of her husband, the 
appellant filed a Dependency and Indemnity Compensation (DIC) 
claim.  An October 1997 decisional letter denied the 
appellant's claim seeking to establish that her husband's 
character of discharge was not a bar to VA benefits.  The 
decisional letter noted that the appellant's husband had not 
been successful in refuting the character of his discharge 
prior to his death, and that she had not submitted any 
documents (other than her own personal statements) to show 
that her husband had been discharged under conditions other 
than dishonorable.  The appellant did not appeal this 
decision; hence, the October 1997 decision became final.  
38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies. 

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

"Veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
there from under conditions "other than dishonorable."  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1.  Pension, 
compensation, and dependency and indemnity compensation (DIC) 
are not payable unless the period of service based on which 
the claim was made was terminated by discharge or release 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).  A discharge or release from service under certain 
specified conditions is considered to have been issued under 
dishonorable conditions unless it is found that the person 
was insane at the time of commission of the offenses causing 
such release or discharge.  38 C.F.R. § 3.12(b).  
Specifically, in pertinent part, 38 U.S.C.A. § 5303(a) 
provides that the discharge of any person from the Armed 
Forces on the basis of an absence from active duty without 
authority for a continuous period of at least 180 days if 
such person was discharged under conditions other than 
honorable, unless such person demonstrates to the 
satisfaction of the VA Secretary that there are compelling 
circumstances to warrant such prolonged unauthorized absence, 
shall bar all rights of such person under laws administered 
by the Secretary based upon the period of service from which 
discharged or dismissed, notwithstanding any action 
subsequent to the date of such discharge by a board 
established pursuant to 10 U.S.C. § 1553; 38 C.F.R. 
§ 3.12(c)(6).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant including family emergencies or obligations.  

These reasons should be evaluated in terms of the person's 
age, cultural background, educational level, and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself and not how the 
adjudicator might have reacted.

Evidence of record in October 1997 included an April 1954 
document (MPRC Form 1-632) documenting the military service 
of the appellant's husband as beleaguered from December 1941 
to April 1942, in no casualty status from April 1942 to 
August 1945, and absent without leave (AWOL) from August 1945 
to June 1946.  He was still a member of the Philippine 
Commonwealth Army when he was released from the Armed Forces 
of the United States in June 1946.  

An October 1976 Administrative Decision held that under 
38 C.F.R. §§ 3.12(D), 3.1(N), the appellant's husband's 
character of discharge from service was under dishonorable 
conditions because of willful and persistent misconduct 
(namely, he was AWOL at the time of his discharge); 
therefore, he was not entitled to VA benefits for his 
service.  

A January 1984 letter from the appellant's husband states he 
was among those who surrendered to the Japanese at Bataan and 
was forced to join the Death March to Capas, Tarlac 
Concentration Camp, where he escaped and sought treatment for 
the illnesses and injuries suffered at their hands.  He 
further stated he was recaptured by the Japanese and escaped 
again, this time hiding in the mountains with the help of 
family and friends.  He stated it was because of his poor 
health condition and because he was hiding from the Japanese 
that he was not able to report to the military to properly 
file for separation from service.  The appellant's husband 
continued to submit statements of the same, clarifying that 
when he escaped from the Japanese the first time he was 
treated at St. Luke's Hospital, and that he was recaptured by 
the Japanese in October 1944.  He also submitted affidavits 
from fellow servicemen, friends, neighbors, and nurses who 
treated him for illnesses and injuries allegedly incurred as 
a prisoner of war (POW).
In February 1989, VA advised the appellant's husband that the 
U.S. Department of the Army was the sole authority regarding 
military service.  In response, he indicated in an April 1989 
letter that he had previously contacted the U.S. Department 
of the Army and was issued medals and decorations for his 
service during World War II.  

In May 1989, VA advised the appellant's husband that official 
service department records did not show that he was 
imprisoned for at least 30 days as a POW.  

Evidence received since the October 1997 decisional letter 
includes a March 2005 statement from the appellant alleging 
her husband was AWOL only because he had been recaptured by 
Japanese forces and, as a result, could not communicate with 
his military unit to inform them of his whereabouts.  She 
contends this is different than serving dishonorably, noting 
her husband was not sentenced by a court martial to be 
dishonorably discharged.  Enclosed with her statement was a 
copy of a Presidential Memorial Certificate (PMC) signed by 
President William J. Clinton and issued to honor the memory 
of her husband in recognition of his service with the Armed 
Forces of the United States.  

Reopening of the Claim

Because the appellant's claim was previously denied based on 
a finding that her husband's character of discharge was 
dishonorable, for evidence to be new and material, it would 
have to tend to show otherwise, i.e., place in question the 
dishonorable discharge characterization.  

The PMC constitutes new and material evidence because it was 
not previously of record, and it provides an indication that 
the appellant's husband may have been honorably discharged 
(PMC certificates are issued to acknowledge and honor the 
memory of honorably discharged deceased veterans).  See 
38 U.S.C.A. § 112.  For the purpose of reopening the claim, 
the credibility (authenticity) of the PMC issued to the 
appellant is presumed.  Hence, it raises a reasonable 
possibility of substantiating her claim to establish that the 
character of her husband's discharge was not dishonorable.  
Accordingly, this document is new and material evidence and 
the claim seeking to establish that the character of the 
appellant's discharge is not a bar to VA benefits must be 
reopened.


ORDER

The appeal seeking to reopen a claim to establish that the 
character of the appellant's discharge is not a bar to VA 
benefits is granted. 


REMAND

As noted above, in April 1954, the U. S. Adjutant General's 
Office certified that the appellant was beleaguered from 
December 1941 to April 1942, in no casualty status from April 
1942 to August 1945, and AWOL from August 1945 to June 1946.  
The RO concluded from this that the service department had 
certified that the appellant's husband was discharged under 
dishonorable conditions while AWOL without any court martial 
proceedings having been held.  

The PMC submitted by the appellant in March 2005, however, 
tends to show that her husband has been recognized by VA as 
having been honorably discharged.  The National Cemetery 
Administration's issuance of the certificate is inconsistent 
with the Veterans Benefits Administration's finding that her 
husband was not honorably discharged.  Because the PMC is a 
photocopy, authentication is needed.  Furthermore, the 
conflict in the evidence regarding the character of the 
husband's discharge must be resolved.

Hence, a remand for recertification of the appellant's 
husband's service and readjudication of the matter of the 
character of his discharge is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for 
authentication of the PMC submitted in 
this case and, if it is authenticated, 
arrange for a conclusive reconciliation 
of the issuance of that document with the 
service department's certification that 
the appellant's husband's discharge from 
service was under dishonorable 
conditions.  This development should 
include ascertaining the basis for the 
issuance of the PMC (i.e., what documents 
were reviewed to determine that issuance 
of the PMC was warranted), as well as 
recertification of the husband's service 
by the service department.  Any 
inconsistencies in the record in this 
regard must be conclusively resolved.  

2.  The RO should then re-adjudicate de 
novo the matter of the character of the 
appellant's husband's discharge from 
service.  If the benefit sought remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the appellant the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


